Citation Nr: 9934642	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES


1.  Entitlement to compensable ratings for residuals of right 
and left thumb fractures.

2.  Entitlement to a compensable rating for hepatitis.

3.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1973 to 
November 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO) May 1995 rating decision which 
granted service connection for residuals of right and left 
thumb fractures, hepatitis and bilateral hearing loss, 
assigned them each noncompensable ratings effective September 
30, 1994 and denied a compensable rating for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

Appellate review of the claim for entitlement to a 
compensable rating for bilateral hearing loss is deferred 
pending completion of the development requested below in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The medical evidence does not show that the residuals of 
the veteran's right and left thumb fractures have been 
productive impairment which could be deemed analogous to 
either favorable or unfavorable ankylosis of the thumbs.

2.  The medical evidence does not show that the veteran has 
active hepatitis, demonstrable liver damage, or 
gastrointestinal disturbance related to hepatitis.

3.  Service-connected residuals of right and left thumb 
fractures and/or hepatitis clearly interfere with normal 
employability, given the veteran's work experience.


CONCLUSIONS OF LAW

1.  The criteria for compensable ratings for residuals of 
right and left thumb fractures have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5152, 5224 
(1999).

2.  The criteria for a compensable rating for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7345 (1999).

3.  The criteria for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 have been met.  38 U.S.C.A. 
§  5107 (West 1991); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has expressed disagreement with the 
noncompensable ratings that the RO has assigned his service-
connected residuals of right and left thumb fractures and 
hepatitis.  He maintains that increased ratings are warranted 
for residuals of his right and left thumb fractures and 
hepatitis.  He further maintains that, if compensable 
evaluations are not in order, he is entitled to compensation 
under the provisions of 38 C.F.R. § 3.324 in view of multiple 
noncompensable disabilities which, he asserts, interferes 
with his employment.

As a preliminary matter, the Board finds that the veteran's 
claims for compensable ratings for residuals of right and 
left thumb fractures and hepatitis are well grounded under 
38 U.S.C.A. § 5107(a), as they are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of the residuals of his right and left thumb 
fractures and hepatitis (within the competence of a lay party 
to report) are sufficient to well ground these claims.  Thus, 
the Board finds that the facts relevant to these issues have 
been properly developed and that the VA's duty to assist the 
veteran has been satisfied.

Because the veteran has perfected an appeal as to the 
assignment of the initial disability ratings assigned to the 
disabilities at issue following the initial awards of service 
connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).


I.  Residuals of Right and Left Thumb Fractures

Diagnostic Code 5224 provides that a 10 percent evaluation is 
warranted for favorable ankylosis of the thumb, and that a 20 
percent evaluation is warranted for unfavorable ankylosis of 
the thumb.  Extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Code 5152.  38 C.F.R. § 4.71a.

Diagnostic Code 5152 provides for a 20 percent rating for 
amputation of the thumb of the minor or major upper extremity 
at the distal joint or through the distal phalanx.  
Amputation at the metacarpophalangeal joint of through the 
proximal phalanx warrants a 20 percent rating for the minor 
extremity and a 30 percent rating for the major extremity.  
Amputation with metacarpal resection warrants a 30 percent 
rating for the minor extremity and a 40 percent rating for 
the major extremity.  38 C.F.R. § 4.71a.

On VA medical examination in October 1994, it was noted that 
the veteran was right handed.  Examination revealed that all 
of his hand joints had a full range of motion.  Tenderness 
was present in his metacarpal joints bilaterally.  X-ray 
examination of his hands revealed a normal alignment and no 
evidence of thumb fractures.  The pertinent impression was 
status post fractures of thumb metacarpals.

VA outpatient treatment records, dated from October 1994 to 
August 1997, show that the veteran was seen with complaints 
of bilateral thumb pain on many occasions.  They also show 
that he was assessed as having DeQuervain's disease on many 
occasions.  A July 1995 record discloses a provisional 
diagnosis of hand pain status post old trauma.  In September 
1995, his thumb pain was attributed to tendonitis.  Later 
that month, the impression was chronic bilateral hand pain 
and questionable DeQuervain's tenosynovitis versus arthritis 
of the carpal metacarpal joints.

A VA hospital report, dated from June to August 1995, shows 
that the veteran was diagnosed as having a history of 
bilateral first metacarpal fractures.

At his October 1996 hearing, the veteran testified that he 
received cortisone shots in his hands about every four to six 
weeks.  He also testified that he experienced severe pain in 
his hands every day and that his range of thumb motion was 
very limited.  He reported that his thumb pain prevented him 
from grasping objects, driving, dressing himself or 
completing basic chores.  He maintained that he was 
unemployed because of the limited mobility and pain in his 
hands.  It was noted that the veteran wore a splint on his 
left hand at the time of the hearing.  The veteran reported 
that he had been prescribed the splint four months earlier.

[redacted] testified that he had been the veteran's 
roommate for the previous year and a half.  He reported that 
the veteran was unable keep a job, especially in light of his 
training as a cook.  He indicated that the veteran's thumbs 
had made it difficult for the veteran to perform simple tasks 
or drive safely.  He reported that the veteran had been 
turned down from a telemarketing job because of the 
restrictions on his thumbs.

On VA medical examination in November 1996, it was noted that 
the veteran wore a splint on his left thumb and that he had 
developed DeQuervain's disease two years earlier.  Range of 
motion testing revealed that he was unable to adduct either 
thumb past the neutral position.  The impressions were 
bilateral DeQuervain's disease and bilateral status post 
Bennett fracture of the first metacarpal.  The examiner 
concluded the report with the following comments: 

A Bennett fracture is an intra-articular 
fracture through the base of the first 
metacarpal.  If there are any residua 
from the Bennett fractures [the veteran] 
sustained, they would be expected to be 
at the metacarpophalangeal joints of his 
thumbs.  At the present time, the 
symptoms from his DeQuervain's disease 
are too severe to permit evaluation of 
the status of those joints.  Any testing 
or motion of those joints produces 
exquisite pain because of his 
DeQuervain's disease and the contribution 
of metacarpophalangeal joint pathology, 
if any, cannot be isolated.

The accompanying VA X-ray examination report shows that the 
veteran's hands had a normal alignment and were without any 
significant abnormalities.  It was noted that these findings 
were not suggestive of a history of Bennett's fractures.

The Board initially notes that there have been no reports or 
findings of ankylosis of the veteran's right or left thumb.  
There is no evidence showing current neurological disability 
involving the thumbs.  As the only compensable rating for 
disability involving musculo-skeletal thumb disability 
provided under the regulatory rating schedule is for 
ankylosis of the thumb, for a compensable disability rating 
to be warranted, the evidence would have to show a level of 
thumb impairment analogous to favorable or unfavorable 
ankylosis of the thumb according to the provisions of 
38 C.F.R. § 4.20.

Upon review of the pertinent evidence of record, the Board 
finds that this level of impairment is not demonstrated by 
the evidence.  In particular, while the October 1994 VA 
examination report shows that tenderness was present in his 
metacarpal joints bilaterally, it also shows that the joints 
in the his hands had a full range of motion.  In addition, 
the accompanying X-ray examination report shows that his 
hands had a normal alignment and were without evidence of 
thumb fractures.  The VA outpatient treatment records show 
that he was treated for bilateral thumb pain on many 
occasions; however, they also show that his thumb pain was 
attributed to DeQuervain's disease, for which service 
connection has not been granted.  Likewise, while the most 
recent VA examination report shows that he was unable to 
adduct either thumb past the neutral position and that he 
wore a thumb splint, the examiner attributed the veteran's 
symptomatology to bilateral DeQuervain's disease rather than 
to residuals of the inservice fractures.  Moreover, it was 
noted in the accompanying X-ray examination report that there 
were no findings which were suggestive of a history of 
Bennett's fractures.  

The Board is aware of the testimony proffered by the veteran 
and Mr. [redacted] regarding his bilateral thumb pain.  While 
their sincerity in testifying was clear, since neither is a 
medical expert, neither is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence of record does not show that his bilateral thumb 
pain has been a manifestation of his service-connected 
residuals of right and left thumb fractures.  Rather, it 
demonstrates that his thumb pain has primarily been the 
result of DeQuervain's disease, for which service connection 
has not been granted.  As such, it is not shown that the 
residuals of his right and left thumb fractures result in a 
level of disability which could be deemed analogous to 
favorable ankylosis of either thumb.  Consequently, the 
preponderance of the evidence is against the veteran's claims 
and compensable ratings are not warranted for disability of 
either the right or left thumb.


II.  Hepatitis

The veteran's service-connected hepatitis is rated under 
Diagnostic Code 7345.  Under this code, healed, non-
symptomatic infectious hepatitis warrants a noncompensable 
evaluation.  A 10 percent rating is warranted for infectious 
hepatitis and demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is warranted 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is warranted for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating to three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114.

On VA medical examination in October 1994, the veteran 
appeared well nourished.  His liver was not enlarged and 
there was no evidence jaundice, ascites or caput medusae.  
The pertinent impressions were chronic hepatitis and history 
of hepatitis C.

VA outpatient treatment records, dated from October 1994 to 
August 1997, show that the veteran was seen with complaints 
of depression in April 1995.  The assessment was heroine 
abuse.  In October 1995, he was seen with complaints of 
heartburn.  The diagnosis was dyspepsia and heartburn.  An 
upper gastrointestinal (GI) series and barium swallow was 
performed in November 1995.  The impression was minimally 
irritable duodenal bulb and normal GI series and barium 
swallow.  July 1996 records shows that he had jaundiced eyes, 
but that an examination of his abdomen revealed normal 
findings.  These records also show that he was assessed as 
having a questionable hemorrhage and chronic hepatitis.  In 
May 1997, an examination of his abdomen revealed that it was 
soft and nontender and that it had a normal size.

At the October 1996 hearing, the veteran testified that he 
had had a bout of hepatitis about three years earlier.  He 
also testified that he had been trained to be a cook in the 
Navy.  He explained that people who had hepatitis were not 
supposed to work around food.  He reported that, as his 
hepatitis made him unable to obtain a health card, it had 
rendered him unemployable as a cook.  He reported that his 
hepatitis symptoms were not active.

The report of a VA medical examination in December 1996 
includes a summary of the veteran's pertinent medical 
history.  The physician noted a previous documentation of 
hepatitis A antibody positive and hepatitis C antibody in May 
of 1993.  Hepatitis B surface antigen and hepatitis B core 
antibodies were negative at that time.  A CRNA test for 
hepatitis C was performed at the time of the examination.  
The results were negative, indicating that the veteran did 
not have hepatitis C at that time.  A complete blood count 
test, liver function tests, and prothrombin test revealed 
normal findings.  

Upon clinical examination, the veteran appeared well 
nourished.  His abdomen was mildly obese and his liver and 
spleen were palpably enlarged.  There was no evidence of 
abdominal masses, tenderness, spider nevi or other signs of 
chronic liver disease.  The veteran reported having 
intermittent flatus and gas pains.  He also reported fatigue.  
He did not experience any specific food intolerance, nausea, 
vomiting, abdominal pain or malaise.  It was noted that he 
was unemployed.  The veteran was diagnosed as having normal 
liver function tests with no evidence of active hepatitis or 
chronic liver disease.  The examiner commented that there was 
no current evidence of active hepatitis and no visible 
stigmata for evidence of chronic liver disease.  Although 
previous serologic testing revealed evidence for antibodies 
to both hepatitis A and hepatitis C, the examiner explained 
that hepatitis A never causes chronic lever disease and is 
therefore not a consideration at this time.  Although 
hepatitis C frequently causes a chronic infection, the 
negative CRNA test result suggested that the veteran either 
cleared infection from any hepatitis C in the past or that 
the antibody was a false positive.  In any event, the 
examiner emphasized, there was no current evidence of chronic 
active viral hepatitis.

Based on the foregoing evidence, the Board finds that a 
compensable rating is not warranted for the veteran's 
hepatitis.  Diagnostic Code 7345 provides that a 10 percent 
rating will be assigned for infectious hepatitis and 
demonstrable liver damage with mild gastrointestinal 
disturbance.  This has not been demonstrated by the medical 
evidence of record.  Specifically, while the VA outpatient 
treatment records show the veteran was treated for jaundiced 
eyes, they also show that an upper GI series and examinations 
of his abdomen revealed normal findings.  In addition, the 
November 1994 VA examination report shows that his liver was 
normal at that time.  Moreover, the most recent VA 
examination report shows that he had normal liver function 
tests with no evidence of chronic liver disease.  In the 
absence of demonstrable liver or gastrointestinal disturbance 
shown to be related to hepatitis, a compensable rating is not 
warranted for service-connected hepatitis.


III.  38 C.F.R. § 3.324.

Where a veteran has two or more separate, permanent service-
connected disabilities of such a character as to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree, a 10 percent 
rating may be applied, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  The consideration of the rating 
is predicated on the existence solely of noncompensable 
service-connected disabilities.  Butts v. Brown, 5 Vet. App. 
532, 541 (1993).

As reported earlier, by May 1995 rating decision, the RO 
granted service connection for the veteran's residuals of 
right and left thumb fractures and hepatitis, and assigned 
them each noncompensable ratings effective September 30, 
1994.  The Board has confirmed these ratings in this 
decision.

As reported earlier, at the veteran's October 1996 hearing, 
he testified that he had been trained to be a cook in the 
Navy.  He also testified that, as his hepatitis made him 
unable to obtain a health card, it had rendered him 
unemployable as a cook.

In December 1996, the veteran underwent a VA examination in 
conjunction with his claim for a compensable rating for his 
hepatitis.  The report of the examination shows that the 
veteran indicated that he was unemployed.  It also shows that 
the examiner commented that there no evidence that the 
veteran had active hepatitis or visible stigmata for evidence 
of chronic liver disease.

As described above, a 10 percent disability rating will be 
assigned under the provisions of 38 C.F.R. § 3.324 whenever 
two or more separate permanent service-connected disabilities 
clearly interfere with normal employability.  The Board is of 
the opinion that the veteran's testimony regarding his 
inability to obtain employment as a cook, a field in which he 
had employment experience, is credible.  It is reasonable 
that his service-connected hepatitis, although currently 
noncompensable for the reasons articulated above, has clearly 
interfered with the veteran's normal employability because he 
is now unable to work in a field where he has demonstrated 
experience and expertise.  For that reason, the Board is of 
the opinion that a 10 percent disability rating is warranted 
under the provisions of 38 C.F.R. § 3.324.  In reaching this 
conclusion, however, the Board does not intimate in any way 
that the veteran is unemployable because of his service-
connected disabilities or otherwise.  That question is not 
before the Board and has not been developed for appellate 
review.  We hold simply that clear interference with normal 
employability is shown by the evidence of record.

The Board notes that the VA hospital records, dated from June 
to August 1995, show that the veteran indicated that he 
received Social Security Administration (SSA) disability 
benefits.  To that extent, the Board also notes that, at the 
time of the veteran's October 1996 hearing, he testified that 
he had never applied for SSA disability benefits.  As such, 
the Board finds no basis for further development of the 
record to obtain records from the SSA.  See Brock v. Brown, 
10 Vet. App. 155 (1997).


ORDER

Compensable ratings for residuals of right and left thumb 
fracture is denied.

A compensable rating for hepatitis is denied.

A 10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is 
granted.





REMAND

The veteran's claim for a compensable rating for service-
connected bilateral hearing loss is well grounded, in that it 
is plausible or capable of substantiation.  38 U.S.C.A. § 
5107; Murphy, 1 Vet. App. at 78.  His assertion that the 
disability is greater is sufficient to make this claim 
plausible.  Proscelle, supra. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support this claim is neither 
optional nor discretionary, and it includes obtaining an 
adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Board observes that the veteran's most recent VA 
audiological examination was conducted in May 1996.  At the 
October 1996 hearing, through his representative, the veteran 
contended that the severity of his bilateral hearing loss had 
increased.  Pertinent VA regulations provide that a 
reexamination will be requested where there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, a reexamination will be required 
if the evidence indicates that there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327(a).  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
light of the foregoing, and because the veteran has not been 
afforded a VA audiological examination since 1996, the Board 
finds that another VA audiological examination would be 
useful in determining the current severity of his bilateral 
hearing loss.

The Board also observes that, during the pendency of the 
veteran's appeal, the rating criteria under which diseases of 
the ear and other sense organs are evaluated have been 
amended, effective June 10, 1999.  38 C.F.R. § 4.85 et seq. 
(see 64 Fed. Reg. 25,202-10).  It is apparent that the RO has 
not yet evaluated this claim pursuant to the newly-amended 
regulation, of which the version most favorable to the 
veteran must be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Thus, further development of the 
medical evidence, to comply with the recently amended 
criteria is also required.

In view of the foregoing, this issue is REMANDED for the 
following action:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment of all medical care 
providers who treated him for his 
service-connected bilateral hearing loss 
disability since May 1996.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA and/or private reports of treatment 
should be obtained and incorporated into 
the claims folder.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
extent and severity of his service-
connected bilateral hearing loss.  All 
necessary audiological testing should be 
performed.  The examination report should 
include a description of the findings and 
associated functional impairment.  The 
claims folder, including any records 
obtained pursuant to the above request, 
and the information necessary for the 
examiner to make findings concerning the 
evaluation of the veteran's bilateral 
hearing loss in accordance with the 
criteria effective June 10, 1999 
(38 C.F.R. § 4.85 et seq.) must be 
provided the examiner for review in 
conjunction with the examination.

3.  The RO should then review the 
veteran's claim for an increased rating 
for bilateral hearing loss in accordance 
with the old and new rating criteria and 
apply the criteria most favorable to the 
veteran.  Karnas, 1 Vet. App. at 312-13.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the remaining benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of the case and 
provide the veteran and his representative an opportunity to 
respond.  Then, the case should be returned to the Board for 
further review.

The veteran may submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

